 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11

12    CHARLES A. MILLER,                                 Case No. 1:12-cv-00353-DAD EPG

13                       Plaintiff,                      ORDER GRANTING DEFENDANTS’
                                                         REQUEST TO SEAL DOCUMENTS
14                  v.

15
      M. ADONIS, et al.,
16
                   Defendants.
17

18        This matter comes before the Court on Defendants’ Request to Seal Documents pursuant to
19   Civil Local Rules 140 and 141. (ECF No. 123). Upon consideration of the Request, the papers
20   submitted in support thereto, and good cause appearing, the Request is GRANTED.
21        Accordingly, Defendants are permitted to file the following documents under seal:
22          •   Exhibit 1 to the Declaration of E. Galvan in support of Defendants’ Request to Seal
23              Documents (photographs of CTF).
24          •   Exhibit 1 to the Declaration of S. Gates in support of Defendants’ Request to Seal
25              Documents (the Confidential Administrative File for CDC Form 602 HC,
26              Inmate/Patient Health Care Appeal, Log No. CTF-09-13540).
27

28


                                                     1
 1         Defendants must email the documents to be filed under seal to

 2   ApprovedSealed@caed.uscourts.gov. Only the parties’ counsel of record, the Court and its staff

 3   shall have access to the seal documents.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     November 19, 2018                        /s/
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                    2
